department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b01 genin-162093-04 office_of_chief_counsel number info release date uil -------------------------- ------------------ -------------------------- dear ------------- this letter responds to your request for information dated november you asked to what extent you may use your capital_loss from ------- to claim a capital_loss deduction on your ------- income_tax return under the internal_revenue_code and income_tax regulations you may claim a capital_loss deduction in the year the loss was realized and future years although corporations may carry capital losses back as well as forward no code provision exists to allow a n individual to carry a loss from the sale of stock back to prior years securities stocks are capital assets upon the sale_or_exchange of a capital_asset a taxpayer realizes gain_or_loss the taxpayer’s gain_or_loss is either long- or short-term long-term_capital_gains and losses exist for assets held for more than one year for securities traded_on_an_established_market the taxpayer’s holding_period begins the day after the trade_date the taxpayer bought the securities we cannot determine whe ther your capital_loss is long- or short-term based on the information your letter provides because you sold your stock in ------- you realized a long- or short-term_capital_loss in that year if a taxpayer’s capital losses exceed his capital_gains the taxpayer may claim a capital_loss deduction on schedule d of form_1040 in the year the loss was realized under code sec_1211 the allowable capital_loss deduction for an individual is the lesser_of dollar_figure dollar_figure if the taxpayer is married and files a separate_return or the taxpayer’s total net_loss under code sec_1212 if the taxpayer has a net_capital_loss exceeding dollar_figure the taxpayer may carry forward an unused loss to the next taxable_year and treat it as if the loss were realized in that next year the loss may be carried forward indefinitely when a taxpayer carries forward a loss it retains its long- or short- term character irs publication contains detailed information regarding capital_gains_and_losses including loss carry-forward worksheets you may obtain a copy at www irs gov by genin-162093-04 telephone or by sending a written request to irs eastern area distribution center p o box richmond va your letter indicates that the income you received in ------- that you wish to offset with your capital_loss was from a car accident settlement certain payments in such situations need not be included in income for tax purposes whether or to what extent these payments are excludable would depend on the type of payment and the specific situation and you may already have made this determination however you may wish to review irs publication taxable and nontaxable income and publication casualties disasters and thefts or consult a tax advisor to ensure that you treated the settlement payments correctly this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2005_1 sec_2 2005_1_irb_7 if you have any additional questions please contact our office at - ------------------- sincerely office of associate chief_counsel income_tax accounting
